DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      

Response to Amendment
The prior art rejection of the claims (2/14/22) is hereby withdrawn in light of amendments incorporating allowable subject matter.

Response to Arguments
Applicant's arguments filed 5/12/22 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 101 rejection of the claims, Applicant argues that even if the claims are considered to recite an abstract idea, the limitations of the independent claims as well as the paragraphs [0010]-[0011] and [0013] of the original specification provide evidence of improvements to the way computing systems manage data with transactional claim abuse and fraud using topic modeling, and as such argues that the “additional elements” impose a meaningful limit of the exception (Amendment, pg. 9, fifth para. – pg. 11, second para.). 
Examiner respectfully disagrees as the claims involve receiving a textual transaction claim associated with a user account (i.e., data gathering), assigning a claim topic to the transaction claim based on textual analysis (i.e., observation and evaluation steps), retrieving a transaction claim history associated with the account from a history of correspondence between a transaction claim and a topic having an abuse score (i.e. data evaluation), calculating a total abuse score for the user account (i.e., data evaluation), applying restrictions to the user account based on the total abuse score and authorizing or denying the transaction claim based on the restrictions (i.e., judgement steps) and correspond to the mental processes category of abstract ideas achievable by a human utilizing a pen and paper as well as methods of organizing human activities category of abstract ideas involving authorizing or denying a user’s transaction claim based on their transaction claim history. Analyzing obtained text of a user’s transaction claim and applying restrictions to the user account while authorizing or denying such claim corresponds to steps achievable by a user using a pen and paper to evaluate text and perform actions on the user account based on the results of the analysis, and further corresponds to organizing user activities in determining whether to approve or deny a user’s claim of a business transaction by a merchant. Neither the claims nor the cited portions of the specification provide evidence of such improvement other than the implementation of the steps using generic computer components/elements.
Applicant further argues that the amended claims is analogous to Example 37 in the Subject Matter Eligibility examples in utilizing a Latent Dirichlet Allocation statistical model in categorizing text based input under multiple topics, thereby providing improvement over prior user account management systems, and as such, argues that the claim are not directed to an abstract idea (Amendment, pg. 11, third para. – pg. 12, second para.).
 Examiner respectfully disagrees as unlike Example 37 where the disputed claim involved automatic moving of icons on a graphical user interface to a position closer to a start button based on the user’s use of the icons, the instant claims bear no similarity to the Example claim but instead involve analyzing obtained text of a user’s transaction claim using mathematical calculations and applying restrictions to the user account while authorizing or denying such claim, without significantly more, and as such, Examiner maintains the rejection of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


             Claims 1-4, 7-11, 15, 16 and 18-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of text analysis without significantly more. The claims 1, 8 and 16 recite steps of receiving a textual transaction claim associated with a user account (i.e., data gathering), assigning a claim topic to the transaction claim based on textual analysis (i.e., observation and evaluation steps), retrieving a transaction claim history associated with the account from a history of correspondence between a transaction claim and a topic having an abuse score (i.e. data evaluation), calculating a total abuse score for the user account (i.e., data evaluation), applying restrictions to the user account based on the total abuse score and authorizing or denying the transaction claim based on the restrictions (i.e., judgement steps) and correspond to the mental processes category of abstract ideas achievable by a human utilizing a pen and paper as well as methods of organizing human activities category of abstract ideas involving authorizing or denying a user’s transaction claim based on their transaction claim history. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements, where the generically recited computer elements (system, memory, processors, network connection, machine learning, medium) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because step “applying one or more restrictions to the user account based at least in part on the total abuse score” as well as new limitation “authorizing or denying the transaction claim based on the one or more restrictions applied to the user account” corresponds to well-understood, routine, conventional computer functions of storing and retrieving information in/from memory as recognized by the court decisions listed in MPEP § 2106.05 and as provided by the cited references Park – US 2019/0141068 A1 (para. [0092]-[0093]) and newly cited reference Thomas – US PGPUB 2020/0250671 A1 (para. [0041]; para. [0052]).
          The dependent claims 2-4, 7, 9-11, 15 and 18-26 also recite mental processes and the use of statistical mathematical functions to perform the steps and do not add significantly more than the abstract idea and are as such similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658